Citation Nr: 1622161	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel










INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for PTSD.

The Board remanded the case for additional development in January 2014 and it now returns for further appellate review.  In such remand, the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Agency of Original Jurisdiction (AOJ), in its November 2015 Supplemental Statement of the Case (SSOC), characterized the issue as "service connection for post traumatic stress disorder/ bipolar disorder/ generalized anxiety disorder due to sexual assault."  As the scope of the Veteran's claim of service connection for PTSD may encompass other psychiatric disorders reasonably raised by the record, the Board has again recharacterized the issue on appeal as that reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence supports the Veteran's claimed military sexual trauma as an in-service stressor adequate to support a diagnosis of PTSD. 
 
2.  The competent and credible evidence of record is in equipoise in showing that the Veteran's PTSD is the result of MST during service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2015); Pentecost v. Principi, 16 Vet. App. 124 (2002).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). 

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, but whether the evidence establishes the occurrence of a stressor is a question of fact for adjudicators.  See 38 C.F.R. 
§ 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Board finds that the evidence is in relative equipoise in showing that the Veteran experienced an assault during service, which is related to his current PTSD condition.  

As an initial matter, the Board observes that the Veteran's records establish a diagnosis of PTSD.  This diagnosis was confirmed most recently on VA examination in August 2015.  Therefore, the Board finds that he has a current disability.

Next, the Board finds that the evidence of record makes it is as likely as not that the Veteran experienced military sexual trauma (MST) during service.  

In an August 2009 statement, the Veteran asserted that in approximately July or August of 1988, his drink was drugged when he was at the apartment of a senior Non-Commissioned Officer (NCO).  He got sick and went to sleep.  He then woke up in the midst of being sexually assaulted by this NCO.  He stated that he had tried to report the incident to another senior NCO, but was advised against doing so because it would jeopardize the Veteran's career.

The Veteran's service treatment records (STRs), neither confirm nor rebut his assertions of such an MST.  However, the Veteran contends that he did not formally report the incident after being advised against doing so.  By law, the absence of a record of an unreported sexual assault cannot be considered as evidence of the nonoccurrence of the assault under such circumstances.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Therefore, the absence of any service record documenting the Veteran's assault is not pertinent evidence that the assault did not occur.    

Looking to other evidence in the claims file, there are indicators tending to increase the likelihood that the reported in-service stressor did, in fact, occur.  

First, the Veteran has provided a consistent account of the events surrounding the MST, which tends to indicate the credibility of his account.  

Also, service treatment records provide corroborating evidence.  Again, the MST is alleged to have occurred in July or August 1988.  The Veteran was tested for a sexually transmitted disease, HIV, in August 1988.  The reason given for the test is not identified except that the urgency is marked "routine."  Nonetheless, this test was conducted the same month that he reported the MST to have taken place.  Thus, it is some evidence tending to corroborate the Veteran's account of the MST.  See 38 C.F.R. § 3.304(f)(5).  

As another indicator, the Veteran informed the June 2010 VA examiner that he informed his platoon sergeant of the assault, who transferred him out of the unit and put him in the motor pool where he remained.  Generally consistent with this statement, his personnel records show that in September 1988, almost immediately after the alleged MST, the Veteran reenlisted, but requested the overseas area option.  He was then transferred overseas for his next duty assignment.  See 38 C.F.R. § 3.304(f).  

Also of record are several awards and commendations given to the Veteran before or soon after August 1988.  Regarding the Army Achievement Medal given in June 1989, the Board observes that this award was for the Veteran's cumulative performance since August 1986, not simply for performance coinciding with the date of the award.  By 1990, he began to receive counseling and disciplinary action for such actions as larceny (November 1991), DWI (November 1991), destruction of government property (November 1991), and an indecent act (October 1991).  While these actions occurred almost two years after the claimed MST, his personnel records demonstrate no military disciplinary action or counseling prior to this time.  (The Board acknowledges that the Veteran had some pre-service law violations.)

The Board is mindful that the VA examiner who assessed the Veteran in June 2010 concluded that "there is no way to tell if he was sexually assaulted."  The August 2015 VA examiner remarked that "there are no markers in the military record to add confirmation" of the MST.  However, the August 2015 VA examiner also concluded that "[t]here is no reason for me to doubt his report of military sexual assault."  Thus, the August 2015 VA examiner appears to have found the Veteran's report of the MST, from her expertise as a clinical psychologist, credible.  This is further evidence tending to support the finding that the MST did, in fact, occur.  See 38 C.F.R. § 3.304(f); Menegassi, 638 F.3d at 1382-8.

For these reasons, the Board finds that the evidence is in equipoise in establishing that the MST reported as a stressor by the Veteran did occur.  Accordingly, the second element of a service connection claim, in-service incurrence of an injury, is established.  See Walker, 708 F.3d at 1337.

Finally, the evidence tends to make it at least equally likely that the Veteran's current PTSD condition is related to the MST during service.  

In this regard, the Board acknowledges that the medical evidence has not clearly established a link between the Veteran's current symptoms of PTSD and the MST he described.  For instance, a June 2010 VA examiner concluded that he could not resolve this issue without resort to mere speculation because "[t]here is any number of possible explanations for this [V]eteran's behavioral problems in the military including behavior related to a prior condition that developed during childhood, the onset of Bipolar disorder or the alleged sexual assault."  

Similarly, the VA examiner in August 2015, who found no reason to doubt the occurrence of the MST, did not give an explicit nexus opinion, but reiterated the Veteran's three diagnosed mental health disorders and then concluded that "[t]here is no reasonable way in which to assign percentages of effects to each of these disorders or to separate how each has contributed to the [V]eteran's on-going difficulties."  By inference, this opinion must be understood to mean that the VA examiner did find the Veteran's MST to have contributed to his current condition.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.)  Furthermore, by finding that the stressor was adequate to support a diagnosis of PTSD and, thereafter, assigning such a diagnosis, the examiner appears to suggest that such psychiatric disability is a result of MST.

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current PTSD and the in-service MST during service is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).   


ORDER

Service connection for PTSD is granted.


REMAND

The claim of service connection for an acquired psychiatric disorder other than PTSD must be remanded to obtain a new VA examination.  

In its January 2014 remand, the Board directed the VA examiner to give an opinion regarding whether any diagnosed acquired psychiatric disorder other than PTSD was at least as likely as not related to the Veteran's service.  

As explained herein above, the August 2015 VA examiner concluded that there was no reasonable way to separate how each of his current three psychiatric conditions had contributed to the Veteran's ongoing difficulties.  The examiner confirmed diagnoses of bipolar disorder and substance use disorder apart from PTSD.  

As discussed herein above, this VA examiner's opinion provides an indication that his bipolar disorder or substance abuse disorder is related to service.  However, the examiner also noted that the Veteran had at times reported these disorders as existing prior to service.  The VA examiner did not give an opinion indicating the likelihood that the disorders, if preexisting, were aggravated by service.  

Moreover, in light of the Board's finding that the Veteran's PTSD is connected to service, and the fact that the three aforementioned disorders are closely related, there is some question as to whether his bipolar disorder and substance abuse disorder may be secondary to his service-connected PTSD.

Similarly, the medical examinations of record do not provide any opinion regarding the issue of service connection for generalized anxiety disorder, which was included by the Veteran in the description of his acquired psychiatric disorder when submitting his original claim in August 2009.  This condition was also noted in the SSOC as a condition related to his claimed PTSD.  (VA medical records reflect that the Veteran has been diagnosed with generalized anxiety disorder.)  

Thus, the evidence of record is not currently adequate to resolve the material questions of fact in this case and an addendum opinion is necessary.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD as secondary to his service-connected PTSD.  


2.  After undertaking any preliminary action needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the August 2015 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the etiology of any acquired psychiatric disorder other than PTSD.  The need for an additional in-person examination should be determined by the examiner.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and provide an expert medical opinion on each of the following questions: 

(a)  Did any diagnosed acquired psychiatric disorder pre-exist the Veteran's active service, which began in February 1986? 

(b)  If pre-existing his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (a) and (b)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(c)  For all diagnosed disorders other than PTSD, including bipolar disorder, substance abuse disorder, and generalized anxiety disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If you determined in questions (a) and (b) that any  condition(s) preexisted service, your answer to question (c) should include consideration of whether the current condition represents the current manifestation of that same condition.  

(d) If not directly related to service on the basis of question (c), is any current psychiatric condition proximately due to, the result of, or caused by any other condition(s), such as PTSD?  If so, please identify the other condition(s).  

(e)  If not caused by another condition, has any current psychiatric disorder been aggravated (made permanently worse or increased in severity) by any other condition(s), such as PTSD?  If so, please identify the other condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (e), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


